PER CURIAM
In this unemployment insurance tax case, petitioners seek review of a referee’s decision which held that the Employment Division was not equitably estopped from assessing the unemployment tax against petitioners at 7 percent, the applicable tax rate under the provisions of the shared work statute. See Or Laws 1982, Special Session, ch 2. We conclude that petitioners satisfied any requirement of reasonable inquiry. Therefore, we reverse and remand. See Employment Div. v. Western Graphics Corp., 76 Or App 608, 710 P2d 788 (1985).
Reversed and remanded for reconsideration.